SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2014 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Publicly Held Company Corporate Taxpayer (CNPJ/MF) Id. 42.150.391/0001-70 Company Registry (NIRE) No. 29.300.006.939 NOTICE TO THE MARKET Braskem S.A. (“Braskem” or “Company”), pursuant to Instruction 384/2003 of the Brazilian Securities and Exchange Commission (CVM) and Resolution 293/2003 of the Securities, Commodities and Futures Exchange – BM&FBovespa, hereby informs its shareholders and the market that, starting September 29, 2014, the services of Market Maker for its class "A" preferred shares will no longer be provided by BTG Pactual Corretora de Títulos e Valores Mobiliários S.A., and will be served by Credit Suisse (Brasil) S.A. Corretora de Títulos e Valores Mobiliários, with headquarters at Rua Leopoldo Couto de Magalhães Jr.,700– 10º andar (parte) e 12º a 14º andares, in the city and state of São Paulo, inscribed in the corporate taxpayers register (CNPJ/MF) under no. 42.584.318/0001-07. The Company currently has 264,665,622 (two hundred sixty-four million, six hundred sixty-five thousand, six hundred twenty-two) outstanding class "A" preferred shares. The agreement with Credit Suisse is valid for 12 (twelve) months, renewable for similar terms if neither party informs of its decision to the contrary. It is important to mention that no other agreement was signed with Credit Suisse regulating the exercise of voting rights or the purchase or sale of securities issued by Braskem. The Market Maker is an agent that undertakes to maintain a regular and continuous flow of purchase and sale offers, thus ensuring minimum liquidity and a benchmark price for the share, while respecting the predetermined spread. The hiring of the new market maker underlines Braskem’s commitment to its investors by fostering the liquidity of its shares. São Paulo, September 26, 2014 Mario Augusto da Silva Chief Financial and Investor Relations Officer Braskem S.A. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: September 26, 2014 BRASKEM S.A. By: /s/Mário Augusto da Silva Name: Mário Augusto da Silva Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
